DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Newman (U.S. Patent No. 5,368,553).
	Regarding independent claim 1, Figures 1-6 in Newman discloses applicants’ claimed patch for application to human skin comprising 
a flexible film (12, see Figures 1-6) having a first, adhesive (column 5 lines 5 describes adhesive tape 12, thereby implicitly exists an adhesive with tape 12), outwardly facing major surface and a second outwardly facing surface which is textured (15, see Figure 3-4) to correspond to skin covered by the patch during use; 
wherein the flexible film (12) further comprises at least one pigmented region (texture region 15 is pigmented, column 5 lines 10 describes a flowable or malleable make-up formulations applied to top surface of tape 12) and at least one region (16) adapted to modify one or more optical properties light absorption (column 5 lines region 16 lessens the visibility of transition which is interpreted to possesses light absorption).
	Regarding claim 2, Newman reference, presented above, discloses applicant’s claimed patch for application to human skin, comprising all features as recited in these claims, wherein the first surface comprises a pressure sensitive adhesive layer (column 5 lines 5 describes adhesive tape 12, thereby implicitly exists a pressure sensitive adhesive with tape 12).	
Regarding claim 3, Newman reference, presented above, discloses applicant’s claimed patch for application to human skin, comprising all features as recited in these claims, wherein the flexible film (12) is arranged and configured to cover a skin blemish and wherein the at least one pigmented region (15) and the at least one region (16) adapted to modify one or more optical properties are arranged and configured to correspond to unblemished skin (column 5 lines 14-19).
Regarding claim 4, Newman reference, presented above, discloses applicant’s claimed patch for application to human skin, comprising all features as recited in these claims, wherein the at least one region (16) adapted to modify one or more optical properties is adapted to modify at least two optical properties of light reflection and light absorption (column 5 lines 19-24).
Regarding claim 5, Newman reference, presented above, discloses applicant’s claimed patch for application to human skin, comprising all features as recited in these claims, 
further comprising at least one benefit agent (antibiotics, column 4 lines 46-50).
Regarding claim 6, Newman reference, presented above, discloses applicant’s claimed patch for application to human skin, comprising all features as recited in these claims, wherein the at least one benefit agent comprises an antibiotic (column 4 lines 48). 
Regarding claim 7, Newman reference, presented above, discloses applicant’s claimed patch for application to human skin, comprising all features as recited in these claims, wherein the pigmented region (16) is in a layer adjacent the second outwardly facing surface (see Figure 1-3).
Regarding independent claim 8, Figures 1-6 in Newman discloses applicants’ claimed patch for application to human skin comprising a flexible film (12) having 
(a) a first, adhesive (column 5 lines 5 describes adhesive tape 12, thereby implicitly exists an adhesive with tape 12), outwardly facing major surface;  
(b) a second outwardly facing surface which is textured (15, see Figure 3-4) to correspond to skin covered by the patch during use; 
(c) at least one pigmented layer (texture region 15 is pigmented, column 5 lines 10 describes a flowable or malleable make-up formulations applied to top surface of tape 12); and 
(d) at least one layer (16) adapted to modify one or more optical properties selected from the group consisting light absorption (column 5 lines region 16 lessens the visibility of transition which is interpreted to possesses light absorption). 
	Regarding claim 9, Newman reference, presented above, discloses applicant’s claimed patch for application to human skin, comprising all features as recited in these claims, wherein the first surface comprises a pressure sensitive adhesive layer (column 5 lines 5 describes adhesive tape 12, thereby implicitly exists a pressure sensitive adhesive with tape 12).	.
Regarding claim 10, Newman reference, presented above, discloses applicant’s claimed patch for application to human skin, comprising all features as recited in these claims, wherein the flexible film (12) is arranged and configured to cover a skin blemish and wherein the at least one pigmented region (15) and the at least one region (16) adapted to modify one or more optical properties are arranged and configured to correspond to unblemished skin (column 5 lines 14-19).
Regarding claim 11, Newman reference, presented above, discloses applicant’s claimed patch for application to human skin, comprising all features as recited in these claims, wherein the at least one region (16) adapted to modify one or more optical properties is adapted to modify at least two optical properties of light reflection and light absorption (column 5 lines 19-24).
Regarding claim 12, Newman reference, presented above, discloses applicant’s claimed patch for application to human skin, comprising all features as recited in these claims, 
further comprising at least one benefit agent (antibiotics, column 4 lines 46-50).
Regarding claim 13, Newman reference, presented above, discloses applicant’s claimed patch for application to human skin, comprising all features as recited in these claims, wherein the at least one benefit agent comprises an antibiotic (column 4 lines 48). 
Regarding claim 14, Newman reference, presented above, discloses applicant’s claimed patch for application to human skin, comprising all features as recited in these claims, wherein the pigmented layer (15) is continuously pigmented (Figure3-4 illustrate the pigmented layer 15 is continuous on flexible film 12).
Regarding claim 15, Newman reference, presented above, discloses applicant’s claimed patch for application to human skin, comprising all features as recited in these claims, wherein the pigmented layer has discrete pigmented regions separated by non-pigmented regions (see Figure 3 which illustrate pigmented region and non-pigmented region on flexible film 12).
Regarding claim 16, Newman reference, presented above, discloses applicant’s claimed patch for application to human skin, comprising all features as recited in these claims, wherein the pigmented layer (15) has at least one first pigmented region and at least one second pigmented region, wherein the first and second pigmented regions are differently pigmented (column 5 lines 56-68 describes concealing unsightly dermatologic conditions such as  birthmarks, scars, keloids, allergic reactions, varicose veins, bruises, are all cosmetically acceptable, such descriptions deems to render variations of pigmentations, thereby, implicitly possess differently pigmented regions).
Regarding independent claim 17, Figures 1-6 in Newman discloses applicants’ claimed patch for application to human skin comprising 
a flexible film (12) having a first, outwardly facing adhesive layer (column 5 lines 5 describes adhesive tape 12, thereby implicitly exists an adhesive with tape 12), a second, outwardly facing major surface, opposite the first outwardly facing adhesive layer, which is textured (15, see Figures 3-4) to correspond to skin covered by the patch during use; 
wherein the flexible film (12) further comprises, disposed between the first, outwardly facing adhesive layer and the second, outwardly facing major surface, at least one pigmented layer (texture region 15 is pigmented, column 5 lines 10 describes a flowable or malleable make-up formulations applied to top surface of tape 12) and at least one layer (16) adapted to modify one or more optical properties of light absorption.
Regarding claim 18, Newman reference, presented above, discloses applicant’s claimed patch for application to human skin, comprising all features as recited in these claims, wherein the flexible film (12) is arranged and configured to cover a skin blemish and wherein the at least one pigmented region (15) and the at least one region (16) adapted to modify one or more optical properties are arranged and configured to correspond to unblemished skin (column 5 lines 14-19).
Regarding claim 19, Newman reference, presented above, discloses applicant’s claimed patch for application to human skin, comprising all features as recited in these claims, wherein the at least one region (16) adapted to modify one or more optical properties is adapted to modify at least two optical properties of light reflection and light absorption (column 5 lines 19-24).
Regarding claim 20, Newman reference, presented above, discloses applicant’s claimed patch for application to human skin, comprising all features as recited in these claims, 
further comprising at least one benefit agent (antibiotics, column 4 lines 46-50).
Regarding claim 21, Newman reference, presented above, discloses applicant’s claimed patch for application to human skin, comprising all features as recited in these claims, wherein the at least one benefit agent comprises an antibiotic (column 4 lines 48). 
Regarding claim 22, Newman reference, presented above, discloses applicant’s claimed patch for application to human skin, comprising all features as recited in these claims, wherein
the adhesive layer comprises a continuous layer of pressure sensitive adhesive (Figures 1-4 illustrates the adhesive tape 12 being continuous, thereby, implicitly the adhesive layer being a continuous of layer of pressure sensitive adhesive). 
Regarding claim 23, Newman reference, presented above, discloses applicant’s claimed patch for application to human skin, comprising all features as recited in these claims, wherein the adhesive layer comprises discrete regions of pressure sensitive adhesive (adhesive on tape deems to be a discrete regions of pressure sensitive adhesive since the claim has not what is meant by discrete).
Regarding independent claim 24, Figures 1-6 in Newman discloses applicants’ claimed patch comprising a plurality of layers (adhesive tape 12 includes tape and adhesive), a first outer layer having an adhesive a first outer surface, second outer surface, first layer associated with adhesive layer; 
second outer layer having associated therewith at least one layer forming the textured surface (15), and at least one intermediate layer disposed between the first, adhesive layer and the second outer surface, the at least one intermediate layer having at least one pigmented region (15) and at least one region (16) adapted to modify one or more optical properties of light absorption.
Regarding claim 25, Newman reference, presented above, discloses applicant’s claimed patch for application to human skin, comprising all features as recited in these claims, wherein the flexible film (12) is arranged and configured to cover a skin blemish and wherein the at least one pigmented region (15) and the at least one region (16) adapted to modify one or more optical properties are arranged and configured to correspond to unblemished skin (column 5 lines 14-19).
Regarding claim 26, Newman reference, presented above, discloses applicant’s claimed patch for application to human skin, comprising all features as recited in these claims, wherein the at least one region (16) adapted to modify one or more optical properties is adapted to modify at least two optical properties of light reflection and light absorption (column 5 lines 19-24).
Regarding claim 27, Newman reference, presented above, discloses applicant’s claimed patch for application to human skin, comprising all features as recited in these claims, 
further comprising at least one benefit agent (antibiotics, column 4 lines 46-50).
Regarding claim 28, Newman reference, presented above, discloses applicant’s claimed patch for application to human skin, comprising all features as recited in these claims, wherein the at least one benefit agent comprises an antibiotic (column 4 lines 48). 
Regarding claim 29, Newman reference, presented above, discloses applicant’s claimed patch for application to human skin, comprising all features as recited in these claims, wherein
the adhesive layer comprises a continuous layer of pressure sensitive adhesive (Figures 1-4 illustrates the adhesive tape 12 being continuous, thereby, implicitly the adhesive layer being a continuous of layer of pressure sensitive adhesive). 
Regarding claim 30, Newman reference, presented above, discloses applicant’s claimed patch for application to human skin, comprising all features as recited in these claims, wherein the adhesive layer comprises discrete regions of pressure sensitive adhesive (adhesive on tape deems to be a discrete regions of pressure sensitive adhesive since the claim has not what is meant by discrete).

Allowable Subject Matter
Claims 31-34 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 31, the art of record when considered alone or in combination neither anticipates nor renders obvious a method of camouflaging a blemish in a desired region of human skin comprising the step of providing image data relating to the desired region of human to a computer to convert the image data to geometric data and using the geometric data to control a 3D printer to print successive layers of flexible materials to form a patch for application to the desired regions of human skin, in combination with all features recited in the claim.
Regarding dependent claims 32-34, they are allowed due to their dependencies on independent claim 31.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMTU TRAN NGUYEN whose telephone number is (571)272-4799. The examiner can normally be reached 9am-5pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on 571-270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAMTU T NGUYEN/Examiner, Art Unit 3786